      Case: 1:13-cr-00737 Document #: 63 Filed: 02/11/21 Page 1 of 4 PageID #:1029




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA
                                                              Case No. ____________________
                                                                        13 CR 737

                                                              Judge Robert W. Gettleman
 v.
                                                              ORDER ON MOTION FOR
                                                              SENTENCE REDUCTION UNDER
 JAMESON HAMLIN
                                                              18 U.S.C. § 3582(c)(1)(A)

                                                              (COMPASSIONATE RELEASE)
        Upon motion of ☐
                       x the defendant ☐ the Director of the Bureau of Prisons for a reduction

in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors

provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing

Commission,

IT IS ORDERED that the motion is:
☐
x GRANTED
                                Defendant's serious medical conditions, including Type-2 Diabetes and congestive heart
☐FACTORS
x        CONSIDEREDfailure constitute extraordinary and compelling reasons to warrant a sentence reduction to
                               time served. Defendant's refusal to accept a COVID-19 vaccine, while regrettable, is a
                               product of a cultural misunderstanding that the court will not hold against this defendant
                               who is at risk of serious illness or death due to his underlying conditions.
        ☐ The defendant’s previously imposed sentence of imprisonment of ________________
is reduced to ____________________________. If this sentence is less than the amount of time

the defendant already served, the sentence is reduced to a time served; or
        ☐
        x Time served.

        If the defendant’s sentence is reduced to time served:

               ☐
               x       This order is stayed for up to fourteen days, for the verification of the

                       defendant’s residence and/or establishment of a release plan, to make

                       appropriate travel arrangements, and to ensure the defendant’s safe

                       release. The defendant shall be released as soon as a residence is verified,

                       a release plan is established, appropriate travel arrangements are made,
Case: 1:13-cr-00737 Document #: 63 Filed: 02/11/21 Page 2 of 4 PageID #:1030




                 and it is safe for the defendant to travel. There shall be no delay in

                 ensuring travel arrangements are made. If more than fourteen days are

                 needed to make appropriate travel arrangements and ensure the

                 defendant’s safe release, the parties shall immediately notify the court and

                 show cause why the stay should be extended; or

         ☐       There being a verified residence and an appropriate release plan in place,

                 this order is stayed for up to fourteen days to make appropriate travel

                 arrangements and to ensure the defendant’s safe release. The defendant

                 shall be released as soon as appropriate travel arrangements are made and

                 it is safe for the defendant to travel. There shall be no delay in ensuring

                 travel arrangements are made. If more than fourteen days are needed to

                 make appropriate travel arrangements and ensure the defendant’s safe

                 release, then the parties shall immediately notify the court and show cause

                 why the stay should be extended.

  ☐
  x The defendant must provide the complete address where the defendant will reside

  upon release to the probation office in the district where they will be released because it

  was not included in the motion for sentence reduction.

  ☐
  X Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term” of

  ☐ probation or ☐
                 X supervised release of ___
                                          6 months (not to exceed the unserved portion

  of the original term of imprisonment).

         ☐ The defendant’s previously imposed conditions of supervised release apply to

         the “special term” of supervision; or

         ☐
         X The conditions of the “special term” of supervision are as follows:


                                            2
    Case: 1:13-cr-00737 Document #: 63 Filed: 02/11/21 Page 3 of 4 PageID #:1031




               _______________________________________________________________________________
                   Home Incarceration

               __________________________________________________________________

               __________________________________________________________________

               __________________________________________________________________

       ☐ The defendant’s previously imposed conditions of supervised release are unchanged.

       ☐ The defendant’s previously imposed conditions of supervised release are modified as

       follows:




☐ DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the United

States Attorney to file a response on or before _________________, along with all Bureau of

Prisons records (medical, institutional, administrative) relevant to this motion.

☐ DENIED after complete review of the motion on the merits.

       ☐ FACTORS CONSIDERED (Optional)




                                                 3
    Case: 1:13-cr-00737 Document #: 63 Filed: 02/11/21 Page 4 of 4 PageID #:1032




☐ DENIED WITHOUT PREJUDICE because the defendant has not exhausted all administrative

remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since receipt of

the defendant’s request by the warden of the defendant’s facility.

IT IS SO ORDERED.

Dated:   February 11, 2021


                                                     ROBERT W. GETTLEMAN
                                                     UNITED STATES DISTRICT JUDGE




                                                 4
